



EXHIBIT 10.2






CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the "Agreement"), is made and entered into as of
October 1, 2018 by and between Diebold Nixdorf, Incorporated, an Ohio
corporation (together with its successors and assigns permitted under this
Agreement, the "Company"), and Christopher Chapman ("Chapman").


WHEREAS, Chapman served as the Chief Financial Officer of the Company until
October 1, 2018 (the "End Date");


WHEREAS, in connection with his separation from employment with the Company, the
Company and Chapman agree that Chapman will provide services as an independent
contractor on a transition basis through January 15, 2019 and enter into this
Agreement to set forth the terms and conditions upon which those services wil1
be provided;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Chapman (individually a "Party" and
together the "Parties") agree as follows:
Article I.    Responsibilities.
From October 2, 2018 (the "Start Date") through and including January 15, 2019
(the "Term"), Chapman shall advise and assist in the transition following his
departure by providing support to the finance and accounting teams as requested.
Chapman shall report to and receive instruction from the Chief Financial Officer
(including any Interim Chief Financial Officer) and, unless otherwise directed,
shall provide all support through Chief Financial Officer (including any Interim
Chief Financial Officer). During the Term, Chapman shall devote his business
time and attention to providing these transition services and shall use his best
efforts, skills, and abilities to promote the Company's interests. Chapman shall
work remotely unless otherwise requested by Chief Financial Officer (including
any Interim Chief Financial Officer). During the Tem1. Chapman will render
services of no more than twenty percent (20%) of the average level of services
Chapman provided to the Company over the thirty-six (36) month period
immediately preceding the Start Date; and, therefore, will have a "separation
from service" within the meaning of Internal Revenue Code Section 409A on the
End Date.


1.1     Payment.


In exchange for Chapman’s promises in this Agreement and services under this
Agreement during the Term, Chapman shall be paid a one-time lump sum payment of
three hundred thousand dollars ($300,000), which shall be paid within twenty one
(21) day11 following the end of the Term. Chapman shall satisfy the tax
responsibilities set forth below in Article 3.2. In addition, Chapman shall
maintain the February 2017 Synergy Grant that was provided to him, and such
Synergy Grant will continue in effect and be payable pursuant to its terms as if
Chapman had not separated from the Company. Chapman shall not be entitled to any
additional monetary compensation, welfare benefits, change in control, bonus,
equity payment, leave, insurance, or other monetary or tangible fringe benefits.





--------------------------------------------------------------------------------







1.2     Expenses.


Contractor is responsible, at Contractor's sole expense, for obtaining any
equipment, materials, or supplies, or for any additional expenses or costs, that
arc necessary co perform Contractor's services and responsibilities under this
Agreement, except where the Company already has obtained and provided such to
Contractor, or where the Company would have incurred such expenses or costs
regardless of Contractor's services under this Agreement.


Article 2.    Term of Service and Covenants.


2.1     Term of Service.


Chapman's Term under this Agreement may be terminated by either Party, at any
time, with or without cause. This Agreement does not create any express or
implied guarantee that the Term will be of any specific length.


2.2     Covenants.


Chapman shall continue to comply with and be subject to all covenants a,; set
forth in the Senior Leadership Severance Plan in effect at the date of his
separation, including non-competition, non-solicitation and confidentiality
covenants. Further, during the Term, Chapman agrees not to make any statements,
written or verbal, or cause, encourage, or allow others to make any statements,
written or verbal, that defame, disparage, or in any way criticize the
reputation, practices, conduct, or any other aspect of the Company or any
subsidiary, affiliate, customer, business partner, or any official, employee,
agent, or representative of any such entity.


2.3     Company Property.


At the end of the Term, Chapman shall promptly return to the Company any and all
Company property in his possession, custody, or control including, but not
limited to, any written or electronic documents, devices, storage drives, keys,
or other materials. In the event Chapman has possession, custody, or control of
any copies or duplicates of written or electronic documents, after Chapman has
confirmed with Chief Financial Officer (including any Interim Chief Financial
Officer) or his designee that the Company possesses all necessary versions or
copies of the same, Chapman shall either return lo the Company or permanently
delete or destroy any additional copies in his possession, custody, or control.


2.4     Remedies for Breach.


Chapman agrees that the covenants referenced above are essential for the
protection of the Company; that a breach of any covenant would cause the Company
and its owners and officials irreparable damage for which damages at law would
not be an adequate remedy; and that, in addition to damages and other remedies
to which the Company would otherwise be entitled, it will be entitled to
whatever injunctive relief is appropriate for any such breach. Chapman further
agrees that any payments due under this Agreement are contingent upon his
performance of the duties set forth herein, including the covenants.


Article 3.    Independent Contractor





--------------------------------------------------------------------------------









3.1     Status as Independent Contractor.


The Parties acknowledge and agree that Chapman shall at all times during the
Term be an independent contractor of the Company. Chapman is neither an employee
nor an agent of the Company for any purpose whatsoever. Chapman agrees that no
statutory insurance, including. without limitation, workers' compensation,
unemployment insurance or state disability insurance, shall be carried on behalf
of Chapman by the Company. Chapman shall not enter into any agreement or
obligation on behalf of the Company without the prior written approval signed by
Chief Financial Officer (including any Interim Chief Financial Officer). Absent
prior written approval signed by Chief Financial Officer (including any Interim
Chief Financial Officer), Chapman shall not have any authority to act for or to
bind the Company in any way, or to represent that the Company is in any way
responsible for the acts or omissions of Chapman.


3.2     Tax Responsibilities.


The Parties acknowledge and agree that no income, social security, or other
taxes or amounts shall be withheld or accrued by the Company for Chapman's
benefit, and that to the extent required by applicable tax laws, Chapman shall
report Chapman's income under this Agreement and timely pay any and all taxes
associated therewith lo the applicable lax authorities. Without limiting the
generality of the foregoing, if the Company is audited by any federal or state
tax authority and the withholding of taxes (or lack of withholding, as the case
may be) by the Company becomes an issue in such audit. Chapman wi11 cooperate
with the Company and provide whatever assistance is reasonably requested by the
Company with respect to such audit, including, if requested by the tax authority
and/or the Company, providing to the tax authority copies of Chapman's personal
income tax returns for the period under audit.


Article 4.    Miscellaneous.


The provisions in this Article 4 survive termination of this Agreement and shall
continue indefinitely after the Term has ended.


4.1     Successors and Assigns.


This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company whether by purchase, merger, consolidation, reorganization, or
otherwise (and such successor shall thereafter be deemed the ''Company" for the
purposes of this Agreement). This Agreement also may be assigned by the Company
at its sole discretion (in which case such assignee sha11 thereafter be deemed
the "Company" for the purposes of this Agreement). This Agreement is not
assignable by Chapman.


4.2     Entire Agreement; Modification; No Waiver.


This Agreement contains the entire agreement between Chapman and the Company
regarding the subjects addressed in the Agreement, and the Agreement replaces
any and all prior or contemporaneous oral or written agreements or
understandings regarding the subjects in this Agreement, inc1uding any
statements, representations, and promises by either Party. No modification or
amendment to this Agreement will be effective and binding unless by a written





--------------------------------------------------------------------------------







agreement signed by both Chapman and the Company. No waiver by either Party of
any breach by the other Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time.


4.3     Indemnification.


Chapman shall indemnify, defend, and hold harmless the Company, its officers,
managers, employees, and agents, from and against any and all losses, harm, or
liability arising out of, relating to, or resulting from: (i) a material breach
by Chapman of any of Chapman's covenants or obligations under this Agreement;
(ii) any negligent, grossly negligent, reckless, or willful misconduct of
Chapman or any of Chapman's agents or representatives; and (iii) any obligation
actually or allegedly imposed by law on the Company to pay any taxes including.
without limitation, withholding taxes, social security, unemployment, or
disability insurance, or similar items in connection with compensation received
by Chapman pursuant to this Agreement.


4.4     Governing Law.


This Agreement shall be governed in accordance with the laws of Ohio without
reference to principles of conflict of laws.


4.5     Headings.


The headings of the Articles contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.


* * * * *
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.




 
For the Company
 
 
For the Contractor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Patricia Lang
 
By:
/s/ Christopher Chapman
 
Chief People Officer
 
 
Christopher Chapman
 
October 3, 2018
 
 
October 2, 2018
 
 
 
 
 












